     4:21-cv-00277-JD-TER           Date Filed 05/28/21      Entry Number 21       Page 1 of 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION
___________________________________
                                    )
PATRICIA HOLMES,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )    Civil Action No. 4:21-cv-00277-JD-TER
                                    )
CIRCLE K STORES, INC.,              )
                                    )
                  Defendant.        )
____________________________________)

                              RULE 502(d) PROTECTIVE ORDER

          Presently before the Court is a Joint Motion by the Parties for entry of a protective order

pursuant to Federal Rule of Evidence 502(d). Having carefully considered the Joint Motion, the

Parties request is GRANTED as follows:

          The production of privileged or work-product protected documents, electronically stored

information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This

Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d).

          IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
                                                       Hon. Thomas E. Rogers, III
                                                       UNITED STATES MAGISTRATE JUDGE

May 28th, 2021
Florence, South Carolina


4848-0219-3636, v. 1
